Title: To Benjamin Franklin from Samuel Franklin, 8 November 1771
From: Franklin, Samuel
To: Franklin, Benjamin


Dear kinsman
Boston 8th November 1771.
With pleasure I Embrace this oppertunity of informing you that I and my wife and my four Daughters thro Gods goodness are all well and Desire kindly to be remember’d to you hopeing that these may find you and Coz Sally in the Same good health. I am Sir much oblidged to you upon my own part for the prints you sent me for Mr. Bowen. I had it Neatly fram’d, and Guilt and Sent it to him. Who return’d for answer that it did honour to him and to his house and that he was greatly oblidged to you for the present—he has enclosed in mine a few Lines. I am verry Glad that them books of my Grandfathers fell into your hands and Should be verry Glad to have a sight of one of them at Least when you Can Spare it. I and my family Shall be glad to have you Come once more amongst us and still Continue hopeing that it Will not be Long first. Your sister and all frends here are well. I Remain after my kind Love to you your Loving kinsman
Samuel Franklin
PS My kind Love to Coz. Sally
 Addressed: To Dr / Benjamin Franklin / In London